  8:17-cr-00376-RFR-MDN Doc # 84 Filed: 09/24/20 Page 1 of 2 - Page ID # 247




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                      Plaintiff,                                8:17CR376

          v.
                                                                 ORDER
SANDRA RIVERA-MANZO,

                      Defendant.


      This matter is before the Court on defendant Sandra Rivera-Manzo’s (“Rivera-
Manzo”) Emergency Motion (Filing No. 81) pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). As
relevant here, § 3582(c)(1)(A)(i) authorizes Rivera-Manzo to move the Court to “reduce
[her] term of imprisonment” for “extraordinary and compelling reasons” thirty days after
asking the warden of the facility where she is incarcerated to file such a motion for her.
See also United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020). Rivera-Manzo states she
satisfied that requirement by making such a request on August 12, 2020; her request was
denied.

      In support of her motion, Rivera-Manzo has attached (1) a copy of her request for a
sentence reduction based on her claim of debilitating medical conditions, (2) the warden’s
denial, and (3) some of her prison medical records. Having reviewed those materials, the
Court finds Rivera-Manzo has potentially raised a colorable claim for compassionate
release under § 3582(c)(1)(A)(i). The Court further finds that appointing counsel to
represent Rivera-Manzo will help the Court evaluate her request for immediate release.
Accordingly,

      IT IS ORDERED:

      1.       The Federal Public Defender for the District of Nebraska is appointed to
               represent Rivera-Manzo for the limited purpose of determining whether there
8:17-cr-00376-RFR-MDN Doc # 84 Filed: 09/24/20 Page 2 of 2 - Page ID # 248




         are extraordinary and compelling reasons to reduce her term of
         imprisonment.
   2.    In the event the Federal Public Defender should decline this appointment
         because of a conflict of interest or on the basis of the Amended Criminal
         Justice Act Plan, the Federal Public Defender shall provide the Court with a
         draft appointment order (CJA Form 20) bearing the name and other
         identifying information of the CJA Panel attorney identified in accordance
         with the Amended Criminal Justice Act Plan for this district.
   3.    If upon review appointed counsel should conclude that the motion is
         frivolous, they may move to withdraw as counsel.
   4.    The government shall respond to Rivera-Manzo’s motion on or before
         October 2, 2020. Rivera-Manzo’s counsel shall promptly file any
         supplementary briefing or evidence necessary to the Court’s disposition of
         the motion. Absent an extension, the motion shall be deemed submitted as
         of October 10, 2020.
   5.    The probation office is directed to investigate Rivera-Manzo’s request for
         sentencing relief and promptly file under seal a report summarizing the
         results of that investigation.

         Dated this 24th day of September 2020.

                                           BY THE COURT:



                                           Robert F. Rossiter, Jr.
                                           United States District Judge




                                       2
